Exhibit 10.1

 

FORM OF AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”) is entered into as of
the 30th day of August, 2019 (the “Effective Date”), by and among Bat Group,
Inc. (formerly known as China Bat Group, Inc.), a Delaware corporation (the
“Company”), and the undersigned holder of the Existing Warrant (as defined
below) (the “Holder”), with reference to the following facts:

 

A. Pursuant to (i) that certain Securities Purchase Agreement, dated as of April
11, 2019 (as amended prior to the date hereof, the “April Securities Purchase
Agreement”), by and among the Company and the investors signatory thereto (the
“April Purchasers”), the Company, among other things, issued to the Holder (in
its capacity as an April Purchaser thereunder), a warrant to purchase Common
Stock (as defined in the April Securities Purchase Agreement) initially
exercisable into such aggregate number of shares of Common Stock as set forth on
the signature page of the holder attached hereto (the “Original April Warrant”),
(ii) that certain Securities Purchase Agreement, dated as of May 20, 2019 (as
amended prior to the date hereof, the “May Securities Purchase Agreement”), by
and among the Company and the investors signatory thereto (the “May
Purchasers”), the Original April Warrant was amended and restated as an Amended
Warrant (as defined in the May Securities Purchase Agreement) (such, Amended
Warrant, the “Existing Warrant”);

 

B. The Company has duly authorized the issuance to the Holder, in exchange for
the Existing Warrant, a warrant to purchase Common Stock in the form attached
hereto as Exhibit A (the “Exchange Warrant”), initially exercisable into such
aggregate number of shares of Common Stock as set forth on the signature page of
the Holder attached hereto (the “Exchange Shares”, and together with the
Exchange Warrant, the “Exchange Securities”);

 

C. Each of the Company and the Holder desire to effectuate such exchange on the
basis and subject to the terms and conditions set forth in this Agreement;

 

D. The exchange of the Existing Warrant for the Exchange Warrant is being made
in reliance upon the exemption from registration provided by Section 3(a)(9) of
the Securities Act of 1933, as amended (the “Securities Act”);

 

E. Concurrently herewith, the Company is separately negotiating, and intends to
implement, the exchange of Amended Warrants pursuant to the May Securities
Purchase Agreement (the “Other Warrants”) that are currently outstanding and
held by other May Purchasers (the “Other Holders”) into warrants to purchase
Common Stock in the form of the Exchange Warrant (the “Other Warrants”) by
entering into agreements (the “Other Agreements”) in the same form as this
Agreement (other than proportional changes based upon the difference in
aggregate number of shares of Common Stock issuable upon exercise of Other
Warrants outstanding and the payment of legal expenses with respect hereto).

 

F. Capitalized terms used but not otherwise defined herein shall have the
meaning as set forth in the May Securities Purchase Agreement (as amended
hereby).

 





 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Exchange; Participation Rights

 

(a) Exchange of Securities. On the Effective Date (as defined below), pursuant
to Section 3(a)(9) of the Securities Act, the Holder hereby agrees to convey,
assign and transfer the Existing Warrant to the Company in exchange for which
the Company agrees to issue the Exchange Warrant to the Holder as follows (such
transactions in this Section 1(a), the “Exchange”). In exchange for the Existing
Warrant, on the Effective Date, the Company shall deliver or cause to be
delivered to the Holder (or its designee) the Exchange Warrant by email to the
Holder in PDF form, with the original Exchange Warrant delivered to the Holder
promptly following the Effective Date at the address for delivery set forth on
the signature page of the Holder. In addition, the Company shall wire $19,600
via available funds to a bank account designated by the Holder (or its designee)
within two business days of the Effective Date (the “Cash Payment”). As soon as
commercially practicable following the Effective Date, the Holder shall deliver
or cause to be delivered to the Company (or its designee) the Existing Warrant
(or affidavit of lost warrant, in form provided upon request by the Company and
reasonably acceptable to the Holder). Immediately following the later of (x) the
delivery of the Exchange Warrant to the Holder (or its designee) and (y) the
payment of the Cash Payment (such later date, the “Delivery Date”), the Holder
hereby relinquishes all rights, title and interest in the Existing Warrant
(including any claims the Holder may have against the Company related thereto)
and assigns the same to the Company and the Existing Warrant shall be cancelled.

 

(b) Participation Rights. At any time on or prior to the second anniversary of
the date hereof, neither the Company nor any of its Subsidiaries shall, directly
or indirectly, effect any Subsequent Placement (as defined below) unless the
Company shall have first complied with this Section 1(b). The Company
acknowledges and agrees that the right set forth in this Section 1(b) is a right
granted by the Company, separately, to the Holder and each Other Holder
(collectively, the “Holders”).

 

(i) At least five (5) Business Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to each Holder a written notice (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(A) if the proposed Offer Notice (as defined below) constitutes or contains
material, non-public information, a statement asking whether such Holder is
willing to accept material non-public information or (B) if the proposed Offer
Notice does not constitute or contain material, non-public information, (x) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(y) a statement that the statement in clause (x) above does not constitute
material, non-public information and (z) a statement informing such Holder that
it is entitled to receive an Offer Notice (as defined below) with respect to
such Subsequent Placement upon its written request. Upon the written request of
a Holder within three (3) Business Days after the Company’s delivery to such
Holder of such Pre-Notice, and only upon a written request by such Holder, the
Company shall promptly, but no later than one (1) Business Day after such
request, deliver to such Holder an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (A) identify and describe the Offered
Securities, (B) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (C) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (D) offer to issue and sell to or exchange with such Holder in accordance
with the terms of the Offer such Holder’s pro rata portion of 75% of the Offered
Securities (which pro rata amount is 25% for the Holder), provided that the
number of Offered Securities which such Holder shall have the right to subscribe
for under this Section 1(b) shall be (x) based on such Holder’s pro rata portion
of the aggregate number of the shares of Common Stock issuable upon exercise of
the Amended Warrants held by such Holder as of the closing of the transactions
contemplated by the May Securities Purchase Agreement (the “Basic Amount”), and
(y) with respect to each Holder that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of Other Holders as such Holder shall indicate it will purchase or acquire
should the Other Holders subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until each Holder
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.

 



2

 

 

(ii) To accept an Offer, in whole or in part, such Holder must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after
such Holder’s receipt of the Offer Notice (the “Offer Period”), setting forth
the portion of such Holder’s Basic Amount that such Holder elects to purchase
and, if such Holder shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Holder elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Holders are less than the total of all of the Basic Amounts, then each Holder
who has set forth an Undersubscription Amount in its Notice of Acceptance shall
be entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Holder who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Holder bears to
the total Basic Amounts of all Holders that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Holder a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Holder’s receipt of such new Offer Notice.

 

(iii) The Company shall have five (5) Business Days from the expiration of the
Offer Period above (A) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Holder (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (B) to publicly announce
(x) the execution of such Subsequent Placement Agreement, and (y) either (I) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (II) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 



3

 

 

(iv) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 1(b)(iii) above), then each Holder may, at its sole option and in its
sole discretion, withdraw its Notice of Acceptance or reduce the number or
amount of the Offered Securities specified in its Notice of Acceptance to an
amount that shall be not less than the number or amount of the Offered
Securities that such Holder elected to purchase pursuant to Section 1(b)(ii)
above multiplied by a fraction, (i) the numerator of which shall be the number
or amount of Offered Securities the Company actually proposes to issue, sell or
exchange (including Offered Securities to be issued or sold to Holders pursuant
to this Section 1(b) prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities. In the event that any
Holder so elects to reduce the number or amount of Offered Securities specified
in its Notice of Acceptance, the Company may not issue, sell or exchange more
than the reduced number or amount of the Offered Securities unless and until
such securities have again been offered to the Holders in accordance with
Section 4(o)(i) above.

 

(v) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, such Holder shall acquire from the Company, and the
Company shall issue to such Holder, the number or amount of Offered Securities
specified in its Notice of Acceptance, as reduced pursuant to Section 1(b)(iv)
above if such Holder has so elected, upon the terms and conditions specified in
the Offer. The purchase by such Holder of any Offered Securities is subject in
all cases to the preparation, execution and delivery by the Company and such
Holder of a separate purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to such Holder and its counsel.

 

(vi) Any Offered Securities not acquired by a Holder or other Persons in
accordance with this Section 1(b) may not be issued, sold or exchanged until
they are again offered to such Holder under the procedures specified in this
Agreement.

 

(vii) The Company and each Holder agree that if any Holder elects to participate
in the Offer, neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provision whereby
such Holder shall be required to agree to any restrictions on trading as to any
securities of the Company or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, any agreement previously entered into with the Company or any instrument
received from the Company.

 

(viii) Notwithstanding anything to the contrary in this Section 1(b) and unless
otherwise agreed to by such Holder, the Company shall either confirm in writing
to such Holder that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that such Holder will not be
in possession of any material, non-public information, by the fifth (5th)
Business Day following delivery of the Offer Notice. If by such fifth (5th)
Business Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by such Holder, such transaction shall be
deemed to have been abandoned and such Holder shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such transaction with respect
to the Offered Securities, the Company shall provide such Holder with another
Offer Notice and such Holder will again have the right of participation set
forth in this Section 1(b). The Company shall not be permitted to deliver more
than one such Offer Notice to such Holder in any sixty (60) day period, except
as expressly contemplated by the last sentence of Section 1(b)(ii).

 



4

 

 

(ix) The restrictions contained in this Section 1(b) shall not apply in
connection with the issuance of any Exempt Issuance (as defined in the May
Securities Purchase Agreement as in effect as of the date hereof), or any
private placement of Common Stock that is solely to investors in Asia and both
(A) is not a Variable Rate Transaction (as defined in the May Securities
Purchase Agreement) and (B) does not include any issuance of warrants to
purchase Common Stock or other Common Stock Equivalents (the “Exempt Private
Placements”). The Company shall not circumvent the provisions of this Section
1(b) by providing terms or conditions to one Holder that are not provided to
all.

 

(x) For purposes of this Section 1(b) “Subsequent Placement” means any direct or
indirect issuance, offer, sale, grant any option or right to purchase, or
otherwise disposition of (or announcement any issuance, offer, sale, grant of
any option or right to purchase or other disposition of) by the Company or any
of its Subsidiaries of any equity security or any equity-linked or related
security (including, without limitation, any “equity security” (as that term is
defined under Rule 405 promulgated under the Securities Act), any Common Stock,
any Common Stock Equivalents, any debt, any preferred stock or any purchase
rights).

 

(c) Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

2. AMENDMENTS TO TRANSACTION DOCUMENTS.

 

(a) Ratifications. Except as otherwise expressly provided herein, (x) the May
Securities Purchase Agreement and each other Transaction Document (as defined in
the May Securities Purchase Agreement), is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the May Securities
Purchase Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the May Securities Purchase Agreement shall mean the
May Securities Purchase Agreement as amended by this Agreement, and (ii) all
references in the other Transaction Documents, to the “Securities Purchase
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the May Securities Purchase Agreement shall mean the May Securities Purchase
Agreement as amended by this Agreement and (y) the April Securities Purchase
Agreement and each other Transaction Document (as defined in the April
Securities Purchase Agreement), is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects.

 



5

 

 

(b) Amendments to Transaction Documents. On and after the Effective Date, each
of the Transaction Documents (as defined in the May Securities Purchase
Agreement) are hereby amended as follows:

 

(i) The defined term “Amended Warrant” is hereby amended to include the
“Exchange Warrant (as defined in each Amendment and Exchange Agreement)”.

 

(ii) The defined term “Warrant Shares” is hereby amended to include the
“Exchange Shares (as defined in each Amendment and Exchange Agreement)”.

 

(iii) The defined term “Amendment and Exchange Agreement” shall mean this
Agreement and each Other Agreement.

 

(iv) The defined term “Transaction Documents” is hereby amended to include this
Agreement and each Other Agreement.

 

3. Representations and Warranties.

 

(a) Company Bring Down; No Event of Default. Except as set forth on Schedule
3(a) attached hereto, the Company hereby makes the representations and
warranties to the Holder as set forth in Section 3.1 of the May Securities
Purchase Agreement (as amended hereby) as if such representations and warranties
were made as of the date hereof and as of the Effective Date as set forth in
their entirety in this Amendment, mutatis mutandis. Such representations and
warranties to the transactions thereunder and the securities issued pursuant
thereto are hereby deemed for purposes of this Agreement to be references to the
transactions hereunder and the issuance of the securities pursuant hereto,
references therein to “Closing Date” being deemed references to the Effective
Date, and references to “the date hereof” being deemed references to the date of
this Agreement.

 

(b) Holder Representations.

 

(i) Organization; Authority. The Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(ii) Reliance on Exemptions. The Holder understands that the Exchange Warrant is
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Exchange Warrant.

 



6

 

 

(iii)  Transfer or Resale. The Holder understands that: (i) the Exchange
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company (if requested by the Company) an opinion of
counsel, in a form reasonably acceptable to the Company, to the effect that such
Exchange Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Holder
provides the Company with reasonable assurance that such Exchange Securities can
be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the Securities Act (or a successor rule thereto) (collectively, “Rule
144”); (ii) any sale of the Exchange Securities made in reliance on Rule 144 may
be made only in accordance with the terms of Rule 144, and further, if Rule 144
is not applicable, any resale of the Exchange Securities under circumstances in
which the seller (or the Person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Exchange Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. Notwithstanding the foregoing,
the Exchange Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Exchange
Securities and such pledge of Exchange Securities shall not be deemed to be a
transfer, sale or assignment of the Exchange Securities hereunder, and the
Holder effecting a pledge of Exchange Securities shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement, the Exchange Warrant or any other
Transaction Document, including, without limitation, this Section 3(b)(iii).

 

(iv) No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Exchange Warrant or
the fairness or suitability of the investment in the Exchange Warrant nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Warrant.

 

(v) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



7

 

 

(vi) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement, and the consummation by the Holder of the transactions contemplated
hereby will not (A) result in a violation of the organizational documents of the
Holder or (B) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (C) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (B) and (C) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Holder to
perform its obligations hereunder.

 

(vii) Investment Risk; Sophistication. The Holder is acquiring the Exchange
Warrant hereunder in the ordinary course of its business. The Holder has such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluation of the merits and risks of the prospective
investment in the Exchange Warrant, and has so evaluated the merits and risk of
such investment. The Holder is an “accredited investor” as defined in Regulation
D under the Securities Act.

 

(viii) Ownership of Existing Warrant. The Holder owns the Existing Warrant free
and clear of any Liens (other than the obligations pursuant to this Agreement,
liens in the ordinary course of business (e.g. bone fide margin account liens)
and applicable securities laws).

 

4. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement and the form of Exchange Warrant, to the
extent they are required to be filed under the 1934 Act, that have not
previously been filed with the SEC by the Company (including, without
limitation, this Agreement) as exhibits to such filing (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided up to such time to the Holder by the Company or any of its Subsidiaries
or any of their respective officers, directors, employees, affiliates or agents,
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
its officers, directors, employees, affiliates and agents, not to, provide the
Holder with any material, nonpublic information regarding the Company from and
after the filing of the 8-K Filing without the express written consent of the
Holder. To the extent that the Company delivers any material, non-public
information to the Holder without the Holder’s express prior written consent,
the Company hereby covenants and agrees that the Holder shall not have any duty
of confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent with respect to,
or a duty to the to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent or not to trade
on the basis of, such material, non-public information. The Company shall not
disclose the name of the Holder in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement with
respect to the transactions contemplated by this Agreement or as otherwise
disclosed in the 8-K Filing, whether written or oral, between the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Holder or any of their
affiliates, on the other hand, shall terminate. Neither the Company, its
Subsidiaries nor the Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of the
Holder, to make a press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder (which may be granted or withheld in the Holder’s sole discretion),
except as required by applicable law, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Holder
in any filing, announcement, release or otherwise.

 



8

 

 

5. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of the Exchange Warrant under the
Securities Act or cause this offering of the Exchange Warrant to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.

 

6. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Exchange Warrant (and upon cashless exercise of the
Exchange Warrant, the Exchange Shares), may be tacked onto the holding period of
the Existing Warrant, and the Company agrees not to take a position contrary to
this Section 6. The Company acknowledges and agrees that (assuming the Holder is
not an affiliate of the Company) (i) upon issuance in accordance with the terms
hereof, the Exchange Warrant and, upon cashless exercise of the Exchange
Warrant, the Exchange Shares, respectively, are eligible to be resold pursuant
to Rule 144 after November 23, 2019, (ii) the Company is not aware of any event
reasonably likely to occur that would reasonably be expected to result in the
Exchange Shares becoming ineligible to be resold by the Holder pursuant to Rule
144 after November 23, 2019 and (iii) in connection with any resale of any
Exchange Shares pursuant to Rule 144 after November 23, 2019, the Holder shall
solely be required to provide reasonable assurances that such Exchange Shares
are eligible for resale, assignment or transfer under Rule 144, which shall not
include an opinion of Holder’s counsel. The Company shall be responsible for any
transfer agent fees or Depository Trust Company fees or legal fees of the
Company’s counsel with respect to the removal of legends, if any, or issuance of
Exchange Shares in accordance herewith.

 

7. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Shares upon the Nasdaq Capital
Market (the “Principal Market”) (subject to official notice of issuance) and
shall maintain such listing of all the Exchange Shares issuable under the terms
of the Exchange Warrant from time to time. The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market. Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7.

 



9

 

 

8. [Intentionally Omitted]

 

9. Form D and Blue Sky. The Company shall make all filings and reports relating
to the Exchange as required under applicable securities or “Blue Sky” laws of
the states of the United States following the date hereof, if any.

 

10. Effective Date. Except as otherwise provided herein, this Agreement shall be
deemed effective as of such date that both (a) the Company and the Holder shall
have duly executed and delivered this Agreement and (b) the Company has paid the
Legal Fee Amount (the “Effective Date”).

 

11. No Commissions. Neither the Company nor the Holder has paid or given, or
will pay or give, to any person, any commission, fee or other remuneration,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

 

12. Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Effective Date has not occurred and the Company does not
deliver the Exchange Warrant to the Holder in accordance with Section 1 hereof,
then, at the election of the Holder delivered in writing to the Company at any
time after the fifth (5th) Business Day immediately following the date of this
Agreement, this Agreement shall be terminated and be null and void ab initio and
the Existing Warrant shall not be cancelled hereunder and shall remain
outstanding as if this Agreement never existed.

 

13. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby or by any Other Agreement (each a “Settlement Document”), is
or will be more favorable to such Person than those of the Holder and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then (i) the Company shall provide notice thereof to the
Holder immediately following the occurrence thereof and (ii) the terms and
conditions of this Agreement shall be, without any further action by the Holder
or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 13 shall
apply similarly and equally to each Settlement Document.

 

14. Independent Nature of Holder’s Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

 



10

 

 

15. Release, Waiver and Covenant Not to Sue. In consideration of the mutual
covenants and agreements contained in this Agreement, as of the later of (x) the
Effective Date and (y) the Delivery Date, the Company and the Holder hereby
releases, waives and forever discharges the other party and each of its
affiliates and their respective members, shareholders, officers, directors, and
employees (collectively, “Representatives”), from any and every action, cause of
action, complaint, claim, demand, administrative charge, legal right,
compensation obligation, damages (including exemplary or punitive damages),
benefits, liability, costs and/or expenses (including attorneys’ fees), that
such party has, may have, or may be entitled to against the other party, whether
legal, equitable or administrative, whether known or unknown, whether past,
current or future, which arise solely with respect to the Original April
Warrants or the Amended Warrant (collectively, the “Released Claims”), but not
with respect to this Agreement, the Exchange Securities or any other securities
of the Company held by the Holder as of the date hereof or after the date hereof
(or any other related agreement) (collectively, the “Excluded Claims”). This
Section 15 is intended as a general release, representing a full and complete
disposition and satisfaction of the Company and the Holder’s real or alleged
legal obligations to each other arising solely with respect to the Released
Claims, but not with respect to any Excluded Claims.

 

16. Miscellaneous. Section 5 of the May Securities Purchase Agreement is hereby
incorporated by reference herein, mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 



11

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

 

 

COMPANY:

 

BAT GROUP, INC.

 

By:                                                                      

Name: Jiaxi Gao

Title: Chief Executive Officer

 



12

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

 

HOLDER: 

 

 



By:                                                                      

       Name:
       Title:

 

 

Aggregate Number of Shares of Common Stock issuable upon exercise of Existing
Warrant:


 

                                                

 

 

Aggregate Number of Exchange Shares issuable upon exercise of the Exchange
Warrant:

 

                                                

 

Delivery Information:

 

                                                                       

 

                                                                       

 

                                                                        


 

 

13



 

